DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8-10, 11, 13, 14, 16, 17, 19, and 20are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recites the limitation "the steps" in the last line.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 3 and 14 recites the limitation "the steps" in line penultimate.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 14 recites the limitation "the marking point" in line 7 and 8.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what the relationship is between the recited “the marking point” and “each marking point” recited in line 3 of the claim. For the purposes of examination, it is assumed that both terms are referring to the same thing.
Claims 5 and 16 recites the limitation "the plurality of image frames" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 17 recites the limitation "the plurality of image frames" in the line 2 and line 3 correspondingly.  There is insufficient antecedent basis for this limitation in the claims.
Claims 8 and 19 recites the limitation "the obtained positions and motions" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what is the relationship between “the obtained positions and motions” recited in the claim and “updated position and motion” recited in lines 1-2 of the claim. For the purposes of examination, it is assumed that both terms are referring to the same thing.
Claims 8 and 19 recites the limitation "the plurality of image frames" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites: “the B-mode ultrasound image comprises an ultrasound Doppler Imaging”. The above limitation is both confusing and indefinite as to how an “image” can comprise an act of “imaging”? Further, how can a B-mode image comprise of Doppler imaging since they are referring to two different types of imaging techniques? wherein the ultrasound image comprises an ultrasound Doppler image”.
Claim 11 recites the terms “AMM” and “TVM” which are not clear as to what they stand for. An abbreviated term should be spelled out the first time it is used in a claim. For the purposes of examination, and in light of the specification, it is assumed that AMM refers to “Anatomic M Mode” and TVM refers to “tissue velocity Mode”.
Claims 9 and 20 are rejected as being indefinite as well due to their dependency upon indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washburn et al (U.S. Publication No. 2008/0221446) hereinafter “Washburn”.
Regarding claims 1 and 12, Washburn discloses an ultrasound imaging method [see abstract of Washburn] /a non-transitory storage medium [memory 122; see [0028]] comprising a set of instructions configured to implement on a set of ultrasound images [see abstract, [0019] and [0028] of Washburn], comprising: 
(i) selecting an initial ultrasound image frame [see [0035] and [0037]; the ultrasound image 180 is selected];
(ii) marking a plurality of marking points on the initial ultrasound image frame [see [0038]/step 156 of FIG. 3; user selects and marks a point on the image];
(iii) tracking updated positions of the plurality of marking points in subsequent ultrasound image frames [see [0040] and [0042] and step 162 in FIG. 3]; 
(iv) displaying updated marking points at the updated positions [see [0042]-[0044] and FIG. 5 showing the updated tracked points].  
Regarding claims 2 and 13, Washburn further discloses marking a plurality of new marking points in any ultrasound image frame [see [0046] and FIG. 3; step 164 of the process]; 
continuing to implement the steps (iii) and (iv) [see FIG. 3 and [0046] of Washburn].  
Regarding claim 4, and 15, Washburn further discloses marking two marking points on the initial ultrasound image frame, and determining an M line of an organ by the two marking points, wherein the M line passes through the organ.[see [0041] of Washburn]  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn et al (U.S. Publication No. 2008/0221446) hereinafter “Washburn” in view of Shahidi (U.S. Publication No. 2007/0225553) hereinafter “Shahidi”.
Regarding claims 3 and 14, Washburn discloses the ultrasound imaging method of claim 1 (see the rejection of claim 1).
Washburn does not disclose selecting a first/second region with a range larger than each marking point around the each marking point; tracking the marking point within a range of a second region in the following frame of ultrasound image, and repeating the steps (iv), (v), (vi) and (vii) when the marking point is tracked down.  
Shahidi, directed towards an ultrasound imaging tracking method [see abstract of Shahidi] further discloses that for each frame of ultrasound image: 
(v) selecting a first region with a range larger than each marking point around the each marking point;[see [0034] and [0038]; the “target region” surrounding the center point is the first region]
 (vi) selecting a second region with a range larger than the first region around the first region [see [0035] and [0046]-[0047] of Shahidi; the sub-region surrounding the target region is the second region];
 (vii) tracking the marking point within a range of a second region in the following frame of ultrasound image. [see [0035] and [0046]-[0047]; the sub region is tracked]
and repeating the steps (iv), (v), (vi) and (vii) when the marking point is tracked down. [see [0035] and [0046] disclosing that the once the “center point” is tracked down, the subregion around the target region is tracked in each successive frame]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging method of Washburn further and for each frame of ultrasound image select a first region with a range larger than each marking point around the each marking point; select a second region with a range larger than the first region around the first region; track the marking point within a range of a second region in the following frame of ultrasound image; and repeat the steps when the marking point is tracked down according to the teachings of Shahidi in order to dynamically follow the point of interest through various frames [see 0034]-[0035] of Shahidi]

Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn et al (U.S. Publication No. 2008/0221446) hereinafter “Washburn” in view of” Mahfouz (U.S. Publication No. 2017/0347991) hereinafter “Mahfouz”.
Regarding claims 5 and 16, Washburn further discloses that updated M lines are determined according to new marking points in the subsequent ultrasound image frames [see [0041] and [0045] of Washburn]; positions of the organ are determined according to the updated M lines [see [0045]; the lines or circles (i.e. a closed line) are used as indicators around the indicated target point (i.e. the organ of interest)]
Washburn does not disclose an A-mode ultrasound image associated with a motion of the organ is acquired according to the positions of the organ in the plurality of image frames.  
Mahfouz, directed towards ultrasound imaging including motion tracking of points of interest [see abstract of Mahfouz] further discloses an A-mode ultrasound image associated with a motion of the organ is acquired according to the positions of the organ in the plurality of image frames. [see abstract and [0072]-[0073] of Mahfouz; see also FIG. 10B]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging method of Washburn further and produce an A-mode ultrasound image associated with a motion of the organ according to the positions of the organ in the plurality of image frames according to the teachings of Mahfouz in order to track the change in the location of markers in time [see [0009] of Mahfouz]
Regarding claims 6 and 17, Washburn discloses position tracking an updating in sequential frames of ultrasound imaging [see rejection of claim 5 above].
Washburn does not disclose a plurality of time lines corresponding to the positions of the organ in the plurality of image frames are marked in the A-mode ultrasound image, the plurality of time lines being perpendicular to a time axis of the A-mode ultrasound image.
Mahfouz further discloses a plurality of time lines corresponding to the positions of the organ in the plurality of image frames are marked in the A-mode ultrasound image, the plurality of time lines being perpendicular to a time axis of the A-mode ultrasound image [see FIG. 10B; the plurality of lines are A-mode signals of the positions of the target location in time].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging method of Washburn further and mark a plurality of time lines corresponding to the position of the organ in the image frames in A-mode ultrasound image, the plurality of time lines being perpendicular to a time axis of the A-mode ultrasound image according to the teachings of Mahfouz in order to track the change in the location of markers in time [see [0009] of Mahfouz]

Claims 7-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn et al (U.S. Publication No. 2008/0221446) hereinafter “Washburn” in view of Langeland et al. (U.S. Publication No. 2010/0249592) hereinafter “Langeland”.
Regarding claims 7 and 18, Washburn discloses the ultrasound imaging method [see rejection of claim 1 above].
Washburn does not expressly disclose that the ultrasound imaging method is used for echocardiography, and more than two marking points are marked along a position of a myocardium on the initial ultrasound image frame. 
 Langeland, directed towards motion tracking and motion compensation in ultrasound imaging [see abstract of Langeland] further discloses the ultrasound imaging method is used for echocardiography [see [0033] and [0038] of Langeland], and more than two marking points are marked along a position of a myocardium on the initial ultrasound image frame. [see FIG. 4 and 6 and [0047]]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging method of Washburn further and use it for echocardiography and mark more than two marking points along a position of a myocardium on the initial ultrasound image frame according to the teachings of Langeland in order to decrease errors in tracking of the heart [see [0003] of Langeland]
Regarding claims 8 and 19, Washburn discloses the ultrasound imaging method [see rejection of claim 1 above].
Washburn does not expressly disclose that an updated position and motion of the myocardium is determined according to updated marking points in the subsequent ultrasound image frames; a B-mode ultrasound image associated with a motion of the myocardium is acquired according to the obtained positions and motions of the myocardium in the plurality of image frames.  
Langeland further discloses that an updated position and motion of the myocardium is determined according to updated marking points in the subsequent ultrasound image frames [see [0047]-[0049] of Langeland]; a B-mode ultrasound image associated with a motion of the myocardium is acquired according to the obtained positions and motions of the myocardium in the plurality of image frames.[see FIGs. 4 and 6 and [0049] of Langeland] 
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging method of Washburn further and make it such that an updated position and motion of the myocardium is determined according to updated marking points in the subsequent ultrasound image frames; a B-mode ultrasound image associated with a motion of the myocardium is acquired according to the obtained positions and motions of the myocardium in the plurality of image frames according to the teachings of Langeland in order to
Regarding claims 9 and 20, Washburn discloses the ultrasound imaging method [see rejection of claim 1 above].
Washburn does not expressly disclose a plurality of time lines corresponding to the positions of the myocardium in the plurality of image frames are marked in the B-mode ultrasound image, the plurality of time lines being perpendicular to a time axis of the B-mode ultrasound image.  
Langeland further discloses a plurality of time lines corresponding to the positions of the myocardium in the plurality of image frames are marked in the B-mode ultrasound image, the plurality of time lines being perpendicular to a time axis of the B-mode ultrasound image. [see FIG. 4 and [0047] of Langeland; the arrows are the time lines that show the movement of the markers in time]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging method of Washburn further and use a plurality of time lines corresponding to the positions of the myocardium in the plurality of image frames are marked in the B-mode ultrasound image, the plurality of time lines being perpendicular to a time axis of the B-mode ultrasound image according to the teachings of Langeland in order to 
Regarding claim 10, Washburn discloses the ultrasound imaging method [see rejection of claim 1 above].
Washburn does not expressly disclose the B-mode ultrasound image comprises an ultrasound Doppler imaging.  
Langeland further discloses that the B-mode ultrasound image comprises an ultrasound Doppler imaging. [see [0022] and [0029]-[0030] of Langeland]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging method of Washburn further and make the B-mode ultrasound image comprise of an ultrasound Doppler imaging according to the teachings of Langeland in order to gather various type of data regarding the tissue [see [0022] of Langeland]
Regarding claim 11, Washburn discloses the ultrasound imaging method [see rejection of claim 1 above].
Washburn does not expressly disclose the ultrasound imaging method is AMM or TVM. 
Langeland further discloses that the ultrasound imaging method is AMM or TVM[see [0003] and [0029]-[0030] of Langeland disclosing use of Anatomic M-mode (AMM) for tracking]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging method of Washburn further and make the ultrasound imaging method be AMM or TVM according to the teachings of Langeland in order to decrease errors in tracking of the heart [see [0003] of Langeland]

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303) 297-4278.  The examiner can normally be reached on M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793